Citation Nr: 0937374	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1953 to April 
1956 and from July 1956 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for gastroesophageal reflux disease (GERD) 
and hearing loss, denied a compensable rating for a sinus 
disability (chronic sinusitis with vasomotor rhinitis), and 
granted service connection and assigned a noncompensable 
rating for diabetic retinopathy.  The Veteran filed a notice 
of disagreement with respect to all four issues but, 
following the issuance of a May 2006 statement of the case, 
only perfected an appeal as to the service connection claims.

Regrettably, the Veteran died on October [redacted], 2007.  


FINDINGS OF FACT

1.  In September 2009, the Board was notified that the 
Veteran had died.  His death on October [redacted], 2007, was 
confirmed electronically by Social Security Administration 
records.

2.  At the time of his death, the Veteran had claims for 
service connection for GERD and hearing loss pending before 
the Board.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2009); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the provisions regarding 
notice and VA's duty to assist a Veteran have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2009); 38 C.F.R. § 3.159 (2009).

As noted above, the Veteran died in October 2007.  At the 
time of his death, he had service connection claims for GERD 
and hearing loss pending before the Board.  However, as a 
matter of law, Veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, (1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  

As the Veteran's claims have been rendered moot by his death, 
they are dismissed for lack of jurisdiction.  38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302 (2009).  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the Veteran.  338 C.F.R. § 20.1106 (2009).  


ORDER

The claims for service connection for GERD and hearing loss 
are dismissed due to the Veteran's death.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


